                                                          JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                          WESTERN DIVISION



STEVEN SHANE ANDREWS,                   Case No. CV 17-02579-JLS (DFM)

         Petitioner,                    JUDGMENT

            v.

JOE LIZARRAGA,

         Respondent.


      Pursuant to the Court’s Order Accepting the Final Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is denied, and this action dismissed
with prejudice.


Date: 02/08/2020                         ___________________________
                                         JOSEPHINE L. STATON
                                         United States District Judge
